Title: From Thomas Jefferson to the Continental Board of War, 28 July 1780
From: Jefferson, Thomas
To: Continental Board of War



Richmond July 28. 1780.

General Gates has written to me most pressingly for 1000 Tents. We have not a single Tent, nor is there stuff to be got within the State to make one. What we had were formerly lent to Colo. Finnie and have not been replaced. Our Militia went without a single Tent; and Porterfield’s Detachment carried but few. I think it my duty to state this matter to you as I am satisfied the Southern Army cannot be supplied with this article but from you. Some other articles as falling axes &c. we shall supply with all possible expedition.
